Citation Nr: 0639917	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to a compensable rating for vitiligo prior to 
September 16, 2005, and a rating in excess of 10 percent for 
vitiligo from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to September 2002.  These matters are before 
the Board of Veterans' Appeal (Board) on appeal from an 
October 2002 rating decision by the Waco RO that denied 
service connection for a left foot disability and granted 
service connection for vitiligo, rated 0 percent effective 
October 1, 2002.  A September 2005 rating decision increased 
the rating to 10 percent, effective September 16, 2005.  The 
issue has been characterized that staged ratings are 
assigned.


FINDINGS OF FACT

1.  The veteran is not shown to have a left foot disability.

2.  Prior to September 16, 2005, the veteran's vitiligo 
involved only an unexposed area.  

3.  On examination on September 16, 2005 vitiligo was first 
noted postservice to involve the veteran's face as well as 
his penis; it did not involve scarring or disfigurement, but 
affected about one percent of exposed areas and one percent 
of unexposed areas.


CONCLUSIONS OF LAW

1.  Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006). 

2.  A compensable rating for vitiligo is not warranted prior 
to September 16, 2005; a rating in excess of 10 percent for 
vitiligo is not warranted from that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Codes (Codes) 7806, 7823 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

March 2005 and August 2005 letters (after the decision on 
appeal) provided the veteran notice of the evidence needed to 
support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was 
advised to submit any pertinent evidence in his possession.  
April 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)). 

A December 2004 statement of the case (SOC) and September 
2005 supplemental SOC (SSOC) outlined the regulation 
implementing the VCAA, notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims.  The veteran has received 
all critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.
Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for the veteran to be examined by VA.  The veteran 
has not identified any pertinent records that are 
outstanding.  Evidentiary development is complete to the 
extent possible.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection

Factual Background

The veteran's service medical records include an April 2002 
treatment record in which the veteran complained of left foot 
pain.  He reported a three year history of such pain that 
began after a horse stepped on him.  X-rays were negative and 
he was provided a foot brace.  The assessment was 
metatarsalgia, left foot.  He was given a physical profile 
and rehabilitation was planned.  The following month he was 
seen for a follow-up visit and the assessment remained the 
same.

On June 2002 VA general medical examination (while he was 
still on active duty), the veteran complained of constant 
left foot pain.  He reported that he developed left foot pain 
after being thrown from a horse.  Examination of the left 
foot was normal and revealed no pathology.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the veteran has 
the disability for which service connection is sought.  There 
is no competent evidence that the veteran now has a left foot 
disability.  While service medical records reflect he had 
left foot pain complaints, no chronic pathology was reported 
at the time.  On June 2002 VA examination (while the veteran 
was still on active duty), the left foot was found to be 
normal.  The veteran has not identified any postservice 
treatment for left foot disability (records of which would 
show a chronic disability of the foot).  The veteran's belief 
that he has a left foot disability incurred in service is not 
competent evidence; he is a layperson untrained in 
determining medical diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Without any competent evidence of current left foot 
disability, the veteran has not satisfied the threshold legal 
requirement for establishing service connection for such 
disability.  There is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the 
claim must be denied.  

III. Increased Rating

Factual Background

On June 2002 VA examination (while he was still on active 
duty), vitiligo was noted to involve the penis, only.  The 
veteran reported no changes in the dimensions of the 
vitiligo, and that it was currently being treated with a 
cream.  On examination there was a 2.1 cm. hypopigmented area 
on the right side of the distal shaft of the penis.  
On September 16, 2005, VA examination, the veteran reported 
that he used a lotion for vitiligo daily, and that it did not 
itch, burn, or become red or infected.  Vitiligo was found on 
the veteran's penis and face, worse on the penis.  There were 
"very, very small areas of vitiligo on the right cheek, but 
not noticeable at all."  There were no pustules or crusty 
lesions, redness, or infection, and the vitiligo did not 
produce scarring or disfigurement.  It was very noticeable on 
the head and shaft of the penis. It was reported to involve 
approximately one percent of exposed areas and one percent of 
the total body.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted, the RO has assigned staged ratings, and both 
"stages" are for consideration.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..
Vitiligo is rated under Code 7823, which provides for a 0 
percent rating when no exposed areas are affected and a 10 
percent rating with exposed areas affected.  38 C.F.R. 
§ 4.118.

Prior to September 16, 2005, the only competent evidence 
suggesting the extent of the veteran's vitiligo during the 
appellate period (the examination was actually prior to the 
appellate period) was the report of a VA examination in June 
2002.  At that time the veteran's vitiligo affected only his 
penis, which is an unexposed area.  Under Code 7823, this 
degree of involvement requires the assignment of a 0 percent 
rating.  

On VA examination on September 16, 2005, the vitiligo was 
found to involve "very, very small areas of the right 
cheek" and his penis (to a greater extent).  As such 
involvement encompasses both exposed and unexposed anatomical 
areas, the 10 percent (maximum) rating under Code 7823 is 
warranted from the date of the examination.  

Because the September 16, 2005 examiner specifically found 
that the vitiligo did not involve scarring or disfigurement, 
and involved only about 1 percent of exposed areas and 1 
percent of total body, rating under alternate criteria which 
consider such factors is not indicated.  See 38 C.F.R. 
§ 4.118, Codes, 7800, 7801, 7806.  

Because the maximum schedular rating for vitiligo is now 
assigned, the Board has also considered whether referral of 
the matter to the Compensation and Pension Service Director 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is indicated.  However, there are no 
manifestations of the vitiligo that are not encompssed by the 
regular schedular criteria.  Furthermore, there is no 
suggestion in the record that the vitiligo has required 
hospitalization or causes marked interference with employment 
(or involves any other factors of like gravity) so as to 
suggest that extraschedular consideration is indicated, nor 
is otherwise alleged.  

Accordingly, the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.

ORDER

Service connection for a left foot disability is denied.

A compensable rating for vitiligo prior to September 16, 
2005, and a rating in excess of 10 percent for vitiligo from 
that date are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


